Citation Nr: 0803906	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  06-06 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a compensable initial rating for 
residuals, healed fracture of the right ankle.

2.  Entitlement to service connection for a sprain of the low 
back.

3. Entitlement to service connection for a total left knee 
replacement.

4.  Entitlement to service connection for a total right knee 
replacement.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to August 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in part, granted the 
veteran's claim for a service connection for residuals, 
healed fracture of the right ankle evaluated as 0 percent 
disabling and denied entitlement to service connection for a 
sprain of the low back, a total left knee replacement and a 
total right knee replacement.

In December 2007, the veteran testified before the 
undersigned at a hearing at the RO.  A transcript of that 
hearing has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his December 2007 hearing, the veteran testified that he 
had been receiving Social Security Disability.

The actual decision by the Social Security Administration 
(SSA), and the medical records on which that decision was 
based, are not of record.  These records are potentially 
pertinent to the claims on appeal.  VA is required to obtain 
the SSA records prior to deciding the veteran's claim.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992)); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992). 

At his December 2007 hearing, the veteran also reported that 
he had received ongoing treatment from the VA outpatient 
clinic in Gloucester, Massachusetts for his back and knee 
conditions for the past 4 years.  Records of this treatment 
have not yet been associated with the claims folder.  VA has 
a duty to obtain all pertinent VA treatment records.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  
Additionally, the veteran testified that he had been 
receiving treatment from a private physician, Dr. Joseph 
Fabodi, since 1982.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, at 83.

For the veteran's low back claim, medical records and the 
veteran's report of current symptoms provide competent 
evidence of a current low back condition.  Service medical 
records demonstrate that the veteran was also treated for 
back pain on multiple occasions.  He testified that he had 
experienced ongoing back symptoms since service.

The Board notes that the veteran underwent a VA examination 
for his back in April 2004.  The diagnosis was an in-service 
strain of his back and a ruptured intevertebral disc at L4-5 
in 1982.  However, the examiner did not give an opinion as to 
whether the back condition was related to service.  

The most recent VA examination for the right ankle disability 
took place in April 2004.  At that time the examiner found no 
residuals of the right ankle fracture.  At his hearing, the 
veteran testified that the ankle disability caused difficulty 
walking and forced him to limit his activities.  The veteran 
is entitled to a new VA examination where there is evidence 
that the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The 
veteran's testimony suggests that the disability has 
worsened.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and obtain the veteran's 
complete Social Security records, 
including all decisions and any medical 
records relied upon in making those 
decisions.

2.  The agency of original jurisdiction 
(AOJ) should obtain records of VA 
treatment since December 2003 for back 
and knee disabilities from the VA 
outpatient clinic in Gloucester, 
Massachusetts.  

3.  The AOJ should take all necessary 
steps to obtain any records of treatment 
pertinent to the claims on appeal from 
Dr. Joseph Fabodi.

4.  The AOJ should schedule the veteran 
for a VA examination to determine whether 
he has a current back condition that is 
related to service.  The examiner should 
review the claims folder and note such 
review in the examination report or in an 
addendum.  

The examiner should provide an opinion as 
to whether the veteran has a current back 
condition and, if so, whether it is at 
least as likely as not (50 percent 
probability or more) that the back 
condition began in service or is 
otherwise the result of a disease or 
injury in service.  The examiner should 
provide a rationale for these opinions.

5.  The AOJ should schedule the veteran 
for a VA examination to determine the 
current severity of the service connected 
right ankle disability.  The examiner 
should review the claims folder and note 
such review in the examination report or 
in an addendum.  The examiner should 
report the ranges of ankle motion in 
degrees as well as any additional 
limitation that is attributable to 
functional factors such as weakened 
movement, excess fatigability, 
incoordination, flareups, or pain.  

The examiner should also express an 
opinion as to the severity of any 
limitation of motion and as to the 
overall severity of the ankle disability.

6.  Then re-adjudicate the claims.  If 
any claim on appeal remains denied, issue 
a supplemental statement of the case 
before returning the case to the Board, 
if otherwise in order.  

8.  If service connection is granted for 
a back condition, adjudicate the question 
of entitlement to service connection for 
left knee and right knee conditions as 
secondary to a service connected back 
disability; ensuring that the veteran 
receives required VCAA notice and a 
supplemental statement of the case that 
includes the provisions of 38 C.F.R. 
§ 3.310 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

